Wagner, Judge,
delivered the opinion of the court.
When this case was called for argument, a question was raised as to the jurisdiction of this court touching the subject matter. The doubt was suggested on account of a decision rendered by the Supreme Court of the United States, at its last December term, in the case of steamboat Ad. Hine, v. Trevor. The main point ruled in that case is, that wherever the District courts of the United States have original cognizance of admiralty causes by virtue of the act of 1789, that cognizance is exclusive, and no other court, State or National, can exercise it, with the exception always of such concurrent remedy as is given by the common law. The facts in the case were, that a collision occurred between the steamboats Ad. Hine and Sunshine, on the Mississippi river, at or near St. Louis, in which the latter vessel was injured. Some months afterwards, the owners of the Sunshine caused the Ad. Hine to be seized while she was "lying at Davenport, Iowa, in a proceeding under the laws of that State, to subject her to sale, in satisfaction of the damages sustained by their vessel. The owners of the Ad. Hine interposed a plea to the jurisdiction of the State court, which being ruled against them, they carried the cause to the Supreme Court of the United States, where the decision of the Supreme Court of Iowa was reversed and the cause remanded, with direction to dismiss the same for want of jurisdiction.
*242This matter being brought up just at the close of the present term, we are precluded from going into a general examination of the question, and will attempt nothing more than to state our conclusion. There can be no doubt that the remedy pursued in the case of the Ad. Hine in the Iowa courts was essentially an admiralty proceeding in rem. The collision occurred on the navigable waters of the United States, beyond and without the jurisdiction of Iowa, and the courts of that State assumed cognizance over the cause. It is, we suppose, settled that the admiralty jurisdiction of the United States District courts embraces all maritime contracts, torts, injuries, or offences. But the question is, what contracts or what torts are maritime ? A learned writer on this subject says : “We may say that within this term are certainly included salvage, bonds of bottomry, respondentia, or hypothecation of ship and cargo; seamen’s wages; seizures under the laws of impost, navigation or trade; and cases or questions of prize or ransom. Nor should we hesitate to' place, with almost equal certainty with these, all charter parties and contracts of affreightments on voyages made between different States.”—2 Pars. Mar. Law, 509. Maritime contracts, in the sense used in admiralty practice, originated partly in necessity and partly in convenience. A contract may be a land contract, although it relates to a ship, or a boat, or a cargo, or voyage, unless every contract is necessarily maritime which relates to property which is water-borne, and we do not think that the word has, in law, such an extensive signification. Judge Leonard, in Hays v. St. Bt. Columbus, 23 Mo. 232, speaks of the statute as constituting secret, tacit mortgages upon the boats, rather than liens in the common law acceptation of the word, being unconnected with the possession. The proceeding is in rem against the boat, but the Legislature might authorize that remedy if the State courts were not prohibited from taking jurisdiction. The case here exclusively concerns our own citizens. The contract was made with the owner in the home port, and we do not believe that it is so essentially mar*243itime in its character as to make it solely cognizable in the United States District courts, or to deprive the State courts of jurisdiction under the statute. We frankly admit that, after perusing the opinion of Judge Miller in the case of the Ad. Hine v. Trevor, we have arrived at the conclusion with some hesitation, and we are gratified that from this decision the parties may, if they see proper, have this question, which is now for the first time raised, finally determined and set at rest.
The plaintiffs base their claim on the second subdivision of the first section of the statute concerning Boats and Yessels, which provides that every boat or vessel used in navigating the waters of this State, shall be liable and subject to a lien for all debts contracted by the master, owner, agent, or consignee of such boat or vessel, on account of stores or supplies furnished for the uso thereof, or on account of labor done or materials furnished by mechanics, tradesmen, or others, in the building, repairing, getting out, furnishing or equipping thereof. The defendant was one of the boats belonging to what was known as the “ Johnsonville Packet, Company,” an incorporated company, and one Haskell, a bill broker, was the financial agent for procuring loans for the company. The plaintiffs made their loans to the company through Haskell, and received as security a hypothecation of stock, and the money was paid into the general treasury.
The president of the company and Rowse, one of the plaintiffs, testified that the last loan, which was made March 24,1866, was needed on the afternoon of that day to pay off laborers, deck hands, &c., in order to enable the company to send out two boats the same evening. Wages due hands or persons employed on board of the vessel comes within the first clause of the section, and it is not shown that the defendant was one of the boats which was to be started out, so as to entitle the claimants to a specific lien if the case otherwise authorized it, but, on the contrary, it plainly appears that the money was loaned generally to enable the vessels to prosecute their voyages.
*244Haskell, in negotiating the loans for the use of the company, was not an agent to bind the boat within the meaning of the boat and vessel act; but it was competent for the owner to bind the boat, and the act of the agent was the act of the owner. The money was borrowed by the company and paid into its treasury, and used to pay the general running expenses of the boats. There is no evidence to show that it was advanced with the understanding that it should be used specifically for the purchase of supplies, &o., for which the statute gives a lien. This brings the case within the principle of Gibbons et al. v. the same defendant, decided at this term.
The instructions asked for the plaintiffs were erroneous, and the court committed no error in refusing them. The instruction given by the court of its own motion is exceptionable, but, as no injury resulted from it, we order that the judgment be affirmed.
Judge Fagg concurs ; Judge Holmes, being related to one of the parties, did'not sit.